DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0201308, hereinafter Park, disclosed in the IDS) and in view of Chincholi et al (US 2015/0373571, hereinafter Chincholi, disclosed in the IDS).

Regarding claim 8, Park discloses a network device (eNB, Para [0784]), comprising: a processor (processor, Para [0784]); and a memory (memory, Para [0784]) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: selecting a differential offset value representative of a differential offset (different offset levels can be mapped to differential CQI values, see tables 5, 7, 27, 28, etc.); sending the differential offset value to a mobile device of the wireless network (the eNB can send the offset level values and the offset level to differential CQI mapping, to the UE, Para [0666]); and in response to the sending the differential offset value to the mobile device, receiving data from the mobile device via a channel between the mobile device and the network device, wherein the data comprises a differential sub-band channel quality indicator determined based on the differential offset value (the UE can report SB CQI to the eNB by using the mapping table, Para [0666], UE reports SB differential CQI based on the table, Para [0659], the differential CQI and offset information in the table is sent by the eNB, Para [0666]);										a WTRU may signal sub-band ID, a sensing metric and event measurement report to the eNB where the sensing metric is associated with the sub-band and where measurement event is when a metric exceeds or falls below a threshold, Para [0109] and the WTRU can measure a sub-band CQI, compare to a threshold, determine the sub-band and report the measurement back to the eNB, Para [0125].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chincholi in the system of Park in order to improve measurement reporting by having the eNB send measurement configuration to a WTRU for reporting during measurement gaps.			 
Regarding claim 11, Park discloses the network device of claim 8, wherein the channel quality data is periodic channel quality data and wherein the channel is a physical uplink control channel (the UE can transmit the periodic differential CSI/CQI via the PUCCH, Para [0641]).
Regarding claim 12, Park discloses the network device of claim 8, wherein the channel quality data is aperiodic channel quality data and wherein the channel is a physical uplink shared channel (the UE can transmit aperiodic differential CSI/CQI and on the PUSCH, Para [0641]).
Regarding claim 14, Park discloses the network device of claim 8, wherein the channel is a physical uplink control channel, wherein the receiving the data comprises receiving a differential sub-band channel quality indicator from the mobile device, via a physical uplink control channel, in accordance with the differential offset (the UE can transmit the differential CSI/CQI via the PUCCH, Para [0641]) and wherein the differential offset value is a radio resource control offset value (applicant is being their own lexicographer, difference in nomenclature carries no patentable weight).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Chincholi and in view of Wakabayshi (US 2015/0327284, hereinafter Wakabayshi, disclosed in the IDS).

Regarding claim 13, Park discloses the network device of claim 8, but not wherein the selecting the differential offset value is based on previous sub-band channel quality data representative of a the method for transmitting sub-band CQI can depend on the number of sub-bands or sub-band size, Para [0188].  In view of the references, the number of (previously) reported sub-bands is a factor in selecting an offset value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Wakabayshi in the system of Park and in view of Chincholi and Park2 in order to overcome the effects of fading, by using link adaptation which requires CSI and CQI feedback.	
Regarding claim 15, Park discloses the network device of claim 8, but not wherein the selecting the differential offset value is based on sub-band channel quality data received from the mobile device.  Jung discloses determining an offset value to be used for determining differential CQI, by considering number of sub-bands, number of sub-bands to be reported and channel characteristics, Para [0048] and the BS can determine the offset and transmit the offset to the MS, Para [0055].  Wakabayshi discloses the method for transmitting sub-band CQI can depend on the number of sub-bands or sub-band size, Para [0188].  In view of the references, the number of (previously) reported sub-bands is a factor in selecting an offset value.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Chincholi and in view of Wang et al (US 2018/0123772, hereinafter Wang2, disclosed in the IDS).

Regarding claim 10, Park discloses the network device of claim 8, but not wherein the condition is associated with a number of channel state information reference signal ports of the network device.  Wang discloses the number of CQIs reported can be determining according to the number of CSI-RS ports, Para [0040], CSI-RS ports can indicate the number of layers which can be reported by the terminal, Para [0054] and the BS can determine the number of CQIs to be reported by determining the number of CSI-RS ports, Para [0067-69/113]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Wang2 in the system of Park and in view with Chincholi in order to improve efficient reporting of the needed number of CQIs.   

Allowable Subject Matter
Claims 1-7 and 16-20 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not fully persuasive.  The Applicant cites portions of the Park reference and then asserts Park does not disclose the limitation of receiving data from the UE, where the data is a differential sub-band channel quality indicator determined based on the differential offset value.  In response, the eNB sends mapping information between a sub-band differential CQI and an offset level to the UE and the UE reports the differential sub-band CQI to the eNB by using the information in the table that was sent to the UE, Para [0666].  Applicant argues the differential CSI value of the SB reported by the UE is not determined based on the differential offset value that was sent to the UE by the eNB.  In response, the UE reports differential CQI by using the information in the table that was transmitted to the UE from the eNB.  The table having differential offset value information.  							Applicant makes an argument against the Chincholi reference for not disclosing the limitation either.  In response, argument is moot as Chincholi is not relied on to disclose the argued limitation.  Applicant makes similar argument against Park2 reference which is moot for similar reasons.  Applicant makes similar argument against dependent claim 14, which contains similar limitations.  Argument is refuted for similar reasons, as Park uses the information in the differential offset table to report the differential CQI SB back to the eNB.  Further the “differential offset value is a RRC offset value” is the Applicant being their own lexicographer, difference is in nomenclature only which does not carry patentable weight.  The Applicant can call the differential offset value whatever they like but it is still a differential offset value. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461